        Case 3:19-cv-01904-CCC Document 20 Filed 11/19/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CYNTHIA MARIE DIETRICH,                      :   CIVIL ACTION NO. 3:19-CV-1904
                                             :
                    Plaintiff                :   (Judge Conner)
                                             :
             v.                              :
                                             :
ANDREW M. SAUL,                              :
Commissioner of Social Security,             :
                                             :
                    Defendant                :

                                        ORDER

      AND NOW, this 19th day of November, 2020, upon consideration of the report

(Doc. 17) of Magistrate Judge Gerald B. Cohn, recommending that we deny plaintiff

Cynthia Marie Dietrich’s appeal from the decision of the administrative law judge

(“ALJ”) denying her application for disability insurance benefits, and the court

noting that Dietrich filed objections (Doc. 18) to the report, see FED. R. CIV. P. 72(b),

and the Commissioner of Social Security filed a response (Doc. 19) thereto, and

following de novo review of the contested portions of the report, see E.E.O.C. v. City

of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017) (quoting 28 U.S.C. § 636(b)(1)), and

affording “reasoned consideration” to the uncontested portions, see id. (quoting

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)), the court agreeing with

Judge Cohn that the ALJ’s decision “is supported by substantial evidence,” 42

U.S.C. § 405(g), a standard of review that the Supreme Court of the United States

recently reiterated “is not high,” Biestek v. Berryhill, 587 U.S. ___, 139 S. Ct. 1148,

1154 (2019), and the court finding the report’s analysis to be thorough, well-reasoned,
             Case 3:19-cv-01904-CCC Document 20 Filed 11/19/20 Page 2 of 2




and fully supported by the record, and finding Dietrich’s objections to be without

merit and squarely and correctly addressed by the report, it is hereby ORDERED

that:

        1.       The report (Doc. 17) of Magistrate Judge Cohn is ADOPTED.

        2.       The decision of the Commissioner denying Dietrich’s application for
                 disability insurance benefits is AFFIRMED.

        3.       The Clerk of Court shall enter judgment in favor of the Commissioner
                 and against Dietrich as set forth in paragraph 2.

        4.       The Clerk of Court shall thereafter CLOSE this case.



                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner
                                          United States District Judge
                                          Middle District of Pennsylvania
